Citation Nr: 1523719	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-36 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1988 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  The Veteran has a current DSM-IV diagnosis of PTSD.

2.  An in-service stressor sufficient to cause PTSD is corroborated by evidence of record.

3.  The currently diagnosed PTSD is related to a verified in-service stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is granting the claim for service connection for PTSD, which constitutes a full grant of the benefits sought on appeal; therefore, no discussion regarding VCAA notice or assistance duties is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection for PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that a current PTSD disability is related to military service during Operation Desert Storm.  The Veteran contends that the PTSD was caused by witnessing the deaths and injuries of three close friends due to a bomb explosion in the field.  See March 2010 VA Form 21-526.

Initially, the Board finds that the Veteran has a current DSM-IV diagnosis of PTSD.  Dr. A.F., a private psychologist, examined the Veteran on October 2010 and reported that the Veteran's symptoms meet the criteria for a DSM-IV diagnosis of PTSD.  Additionally, Federal Bureau of Prisons treatment records reflect a PTSD diagnosis as recent as June 2014.

The Board next finds that an in-service stressor sufficient to cause PTSD is corroborated by evidence of record.  As noted above, the Veteran contends that the PTSD was caused by witnessing the deaths and injuries of three close friends due to a bomb explosion that occurred during Operation Desert Storm.  See March 2010 VA Form 21-526.  Service treatment records show that the Veteran was stationed in Saudi Arabia from December 1990 to May 1991, and served as a Bradley Fighting Vehicle system mechanic.  VA received confirmation of an April 1991 cluster bomb explosion that killed and wounded members of the Veteran's unit, as well as the death of a soldier identified by the Veteran.  The event is consistent with the Veteran's statement in the March 2010 VA Form 21-526, and the Board finds that the reported PTSD stressor is verified.

Given the above, the remaining question is whether there is medical evidence of a link between current symptoms and the specific claimed in-service stressor.  During Dr. A.F.'s October 2010 examination, the Veteran reported being overwhelmed with thoughts of the trauma experienced while serving in Operation Desert Storm, and that he has great difficulty blotting out the thoughts of his military experiences.  Dr. A.F. opined that the PTSD is more likely than not linked to military service.  The June 2014 federal corrections institution treatment record indicates that the Veteran primarily discussed combat experiences, including being present during the death of a friend, and related symptoms such as nightmares and hypervigilence.



The Veteran has a current DSM-IV diagnosis of PTSD.  The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed PTSD is related to the verified in-service stressor.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Service connection for PTSD is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


